510 U.S. 1065
Bushv.Singletary, Secretary, Florida Department of Corrections.
No. 93-6431.
Supreme Court of United States.
January 10, 1994.

Appeal from the C. A. 11th Cir.
Certiorari denied. Reported below: 988 F. 2d 1082.
Justice Blackmun, dissenting.


1
I am inclined to agree with Judge Kravitch, 988 F. 2d 1082, 1093 (CA11 1993) (opinion concurring in part and in part), and would grant certiorari on the issue whether counsel rendered effective assistance as required by the Sixth and Fourteenth Amendments.